DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021has been entered.
 
Acknowledgment
Applicant’s amendment filed on October 12, 2021 is acknowledged. Accordingly claim 1 remain pending and herein examined 

Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive. 
With respect to independent claim 1, Applicant argues that the amended claim requires “a MySQL database”, the server processor must have a rate of operation of 2 gigahertz or faster”, the network must connect to the server “via a broadband connection”, and “the system is configured to 
In response Examiner respectfully disagrees and submits that Grant does teach or disclose that the system stores information in a server database (see 0012; 0013) and the server is connected to a network (see paragraph 0018). The fact that the system is MYSQL database and have speed rate of 2 gigahertz or faster”, and the connection is via broadband is nothing but descriptive material that carries little or no patentable weight. For this reason the rejection should be maintained.  
Applicant further argues that the system is configured to allow code access and prevent case access to designated users. That Grant does not teach or suggest the claimed element.
In response Examiner respectfully disagree and submits that In Grant, the system allow the administrator to set up privileges and rights and access to system and documents depends on the role of the user. For example, paragraph [0059] of Grant states that “Access to the system is also preferably dependant on the role of the user in the system. Thus, a user logging in as a foster parent 52 will have different privileges than as user logging in as a case worker 57. The various applications include: home page, dashboard, case management, questionnaire management, resource management, reporting, systems administration; and various platform services including but not limited to messaging, alerting, workflow management, and rules evaluation.” Based on the above the claim limitation is met and the rejection should be maintained.
In view of the above, it is Examiner’s position that claim 1 is not patentable over the references of record and the rejection should be maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al (hereinafter “Grant”) U.S. Patent Application Publication No. 2007/0094039 A1 in view of Bacha et al (hereinafter “Bacha”) U.S. Patent No. 6,950,943 B1 

As per claim 1, Grant discloses a protection system for electronically securing and enabling authorized access to one or more life documents of at-risk system-involved youth, the system comprising:
a cloud server including a database that stores life documents in accounts associated with the system-involved youth users, the database includes an inaccessible partition that is configured to be inaccessible by the system-involved youth users, and an accessible partition that, based on valid authentication credentials, is accessible by the system-involved youth users (see fig. 1, which discloses server 10; 0051, which discloses that “Client terminal 14 is accessed by a troubled child that is part of a child welfare system.”; 0055, which discloses that In accordance with one aspect of the present invention, the various participants and organizations involved with providing for a troubled child in either the child welfare or any social services program are given access to relevant information stored in the database 32 and can also contribute new information to the database 32.”), 
the database further including a user management system that is configured to control authorization and security levels for system administrator users, case manager users, and system involved-youth users (0061, which discloses that “The home page also provides a menu for users to access other functions, subject to their particular roles and permissions. Access to this module is provided to all users, but the system administrator gets full access.”; 0063, which discloses that “In addition, caseworkers and supervisors can use this module to add, edit and delete questionnaire forms, including the required question items, possible responses, scoring and alerting rules. Access to this module is provided to all users.  Access by children, parents and mental health providers is limited to a particular child.  The case worker is limited to accessing information relating to the children they are responsible for.  The supervisor is limited to accessing information relating to the children their case worker's are responsible for.  The system administrator is granted full access.”), 
wherein system administrator accounts are configured to provide the system administrator users full access and editing privileges to all the accounts associated with the plurality of system involved-youth users (0063, which discloses that “The system administrator is granted full access.”), and 
wherein case manager accounts are configured to provide case manager users full access and editing privileges to only a subset of the accounts (see fig. 1, which discloses server 10 with database 32; see fig. 2, which discloses roles based interfaces including administrator menu, caseworker menu child menu…; see fig. 4 and associated text; 0061, which discloses that “The home page also provides a menu for users to access other functions, subject to their particular roles and permissions. Access to this module is provided to all users, but the system administrator gets full access.”; 0063, which discloses that “In addition, caseworkers and supervisors can use this module to add, edit and delete questionnaire forms, including the required question items, possible responses, scoring and alerting rules. Access to this module is provided to all users.  Access by children, parents and mental health providers is limited to a particular child.  The case worker is limited to accessing information relating to the children they are responsible for.  The supervisor is limited to accessing information relating to the children their case worker's are responsible for.  The system administrator is granted full access.”);
a server processor in communication with the database, wherein the processor is configured to execute instructions to access and to edit the accounts based on the authorization and security levels (see fig. 1, which discloses server 10), 
wherein editing of the account includes uploading the life document to the accounts, updating information associated with the system-involved youth user (see fig. 1, which discloses server 10 and database 32; 0063, which discloses that “In addition, caseworkers and supervisors can use this module to add, edit and delete questionnaire forms, including the required question items, possible responses, scoring and alerting rules. Access to this module is provided to all users.  Access by children, parents and mental health providers is limited to a particular child.  The case worker is limited to accessing information relating to the children they are responsible for.”; 0064, which discloses that “Users can view and download this information, subject to their roles and permissions. Also, caseworkers and supervisors can use this module to publish information in a variety of formats as required.”); and
(see fig. 1, which discloses network 30 connecting server 10 and social service department, law enforcement Dept., child, Juvenile Justice Dept.,);
wherein system administrator accounts include authorization to change assignments between case manager users and system-involved youth users, wherein changing the assignments alters system-involved youth users accounts to which the case manager users have access and editing privileges, terminates access to prior assigned system-involved youth users accounts and grants access to newly assigned system-involved youth users accounts (0063, which discloses that “The system administrator is granted full access.”; 0066, which discloses that “The Administration/Set-up Module is used by the system administrator to configure the ECHOS system to a particular agency's requirements.  It is also used to set-up user accounts, roles and permissions.”); 
wherein the user management system is configured to require authorization from one of the case managers in addition to the system-involved youth user and under a first customized security setting, system-involved youth users have authorization to view their own life documents from the database, while under a second customized security setting, the user management system is configured to require authorization from one of the case managers in addition to one of the system-involved youth to view their own life documents from the database (0063, which discloses that “In addition, caseworkers and supervisors can use this module to add, edit and delete questionnaire forms, including the required question items, possible responses, scoring and alerting rules. Access to this module is provided to all users.  Access by children, parents and mental health providers is limited to a particular child.  The case worker is limited to accessing information relating to the children they are responsible for.  The supervisor is limited to accessing information relating to the children their case worker's are responsible for.  The system administrator is granted full access.”); 
wherein the system is configured to allow the case managers to move the requesting system-involved youth users life documents from the inaccessible partition of the database to the accessible partition of the database for access by the system-involved youth users after the system-involved youth users provide valid authentication credentials (see fig. 3; 0061, which discloses that “The Resources Module provides access to instructions, forms, documents, and links to information that need to be available to various users.  Users can view and download this information, subject to their roles and permissions.  Also, caseworkers and supervisors can use this module to publish information in a variety of formats as required.”); and
wherein the user management system is configured to enable customization of the accounts with different security settings depending on youth characteristics of the system-involved youth users (see fig. 3; 0063, which discloses that “In addition, caseworkers and supervisors can use this module to add, edit and delete questionnaire forms, including the required question items, possible responses, scoring and alerting rules. Access to this module is provided to all users.  Access by children, parents and mental health providers is limited to a particular child.  The case worker is limited to accessing information relating to the children they are responsible for.  The supervisor is limited to accessing information relating to the children their case worker's are responsible for.  The system administrator is granted full access.”);
(0059, which discloses that “Access to the system is also preferably dependant on the role of the user in the system. Thus, a user logging in as a foster parent 52 will have different privileges than as user logging in as a case worker 57. The various applications include: home page, dashboard, case management, questionnaire management, resource management, reporting, systems administration; and various platform services including but not limited to messaging, alerting, workflow management, and rules evaluation.”)
wherein the life documents include social security card, birth certificate, driver’s license, immunization record, transcripts, report cards, training certificates, court documents, parole documents, and naturalization/immigration documents, or combinations thereof (0012, which discloses that “enabling various individuals to asynchronously submit structured and unstructured information about a child through a multi-channel, password-protected interface; storing information about the identity, characteristics, and status of a plurality of children in a database memory or registry; automatically evaluating and prioritizing information about a status of a child according to predefined rules”; 0094, which discloses that “Case workers can access the present system at their own convenience to request questionnaire responses from family members, exchange messages with family members and publish reports, documents, links, and other resources for family members.”), and
wherein the user management system is configured to receive and process requests from system-involved youth users using mobile devices (see fig. 4, which discloses wireless mobile phone 62; 0067, which discloses that “Additionally, each of the client terminals 11 to 19 can communicate with the server 10 by a phone 64 through a server 65.  Also, each of the client terminals 11 to 19 can communicate with the server 10 via a device 66 capable of text messaging, through a server 67.”).
Alternatively Bacha discloses the protection system comprising:
a cloud server including a database that stores life documents in accounts associated with the system-involved youth users, the database includes an inaccessible partition that is configured to be inaccessible by the system-involved youth users, and an accessible partition that, based on valid authentication credentials, is accessible by the system-involved youth users (see claim 1, which discloses that “software in the repository's vault to retrieve a copy of the document in encrypted form which is forwarded, along with the requester's identity, to the originator's vault;  software in the originator's vault to verify that the requester is authorized to view the document from the access control list using an access control list identifying access ownership privileges for the document stored in the vault itself;  software in the originator's vault when the requester has access to decrypt the document and forward the decrypted document directly to the requester's vault;”); and
wherein the system is configured to allow the case managers to move the requesting system-involved youth users life documents from the inaccessible partition of the database to the accessible partition of the database for access by the system-involved youth users after the system-involved youth users provide valid authentication credentials (see claim 1 which discloses that “software in the repository's vault to retrieve a copy of the document in encrypted form which is forwarded, along with the requester's identity, to the originator's vault;  software in the originator's vault to verify that the requester is authorized to view the document from the access control list using an access control list identifying access ownership privileges for the document stored in the vault itself;  software in the originator's vault when the requester has access to decrypt the document and forward the decrypted document directly to the requester's vault;”);
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the protection system of Grant and incorporate a protection system further comprising: a cloud server including a database that stores life documents in accounts associated with the system-involved youth users, the database includes an inaccessible partition that is configured to be inaccessible by the system-involved youth users, and an accessible partition that, based on valid authentication credentials, is accessible by the system-involved youth users and wherein the system is configured to allow the case managers to move the requesting system-involved youth users life documents from the inaccessible partition of the database to the accessible partition of the database for access by the system-involved youth users after the system-involved youth users provide valid authentication credentials in view of the teachings of Bacha in order to enhance security

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        February 10, 2022